Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants after-final amendment is entered.
Claims 1-5, 8, 9, 12, 13, 16-19 and 23-25 are pending.
 	Claims 9, 12, 13, and 16-18 are withdrawn.
Claims 1-5, 8, 19 and 23-25  are for examination.
Applicants’ argument submitted on 7/1/2021 is considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
 After further examination of the amended claim   final rejection is withdrawn. A new non-final rejection is  submitted below  for the amended claims.
Claim Rejection  under 35 USC  102

(a)(2) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




	Claims 1-5, 8, 19 and 23-25  are rejected under 35 USC 102 (a)(2) as being anticipated   by Tomashek (US 2020/0040319 - common but different inventor ) . 
US 2020/0040319 disclosed chimeric BGUS enzymes of SEQ ID NO:17-46 having 100% sequence identity to the chimeric BGUS enzymes of SEQ ID NO:17-46 recited in claim 1 of the instant application (see pages 21-46)
Conclusion
Claims 1-5, 8, 19 and 23-25   are rejected. No Claims are allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 4089187584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD Y MEAH/           Examiner, Art Unit 1652